DETAILED ACTION
This Action is a response to the reply received 4 January 2021. Claims 1, 4-5, 7-10, 13-14, 16-19, 21-22 and 24-25 are amended; no claims canceled; claim 26 is newly added. 

Claims 1, 4-10, 13-19 and 21-26 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 January 2021 is being considered by the examiner.

Examiner’s note:  For clarity, Examiner has recited the form of the claims as they are currently written, and omits from recitation below the deleted portions of the previous version of the claims, as well as formatting (e.g., underlines) for new and modified portions of the claims.  Examiner notes, however, that the amendments are accepted and entered in their current form; the omissions and formatting noted are for clarity and ease of understanding the discussion below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: compiler logic unit in claims 1-9.
Examiner first notes that the term “unit” does not itself convey any particular structure, and the compound term “logic unit” can be interpreted as a unit of logic, wherein logic may be consistent with software instructions or with an idea of a sequence of operations that may be 
Further, the Specification itself describes that the “compiler logic unit 180 [] may be embodied as software or circuitry … configured to …” perform a series of functions (see Spec. at ¶17). This description emphasizes that the term compiler logic unit does not recite specific structure and may be defined in terms of the functions it performs. Consistent with this explanation in the Specification, Examiner is interpreting the compiler logic unit to be any implementation of software, circuitry, or combination thereof.
	Dependent claims 2-9 do not provide further detail that would require the compiler logic unit to correspond with any specific structure. Accordingly, the claim element “compiler logic unit” is being interpreted under 35 U.S.C. 112(f) throughout claims 1-9 as set forth above.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9-10, 13, 18-19, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Frost, Gary R., U.S. 2011/0289519 A1 (hereinafter referred to as “Frost”) in view of Lachner, Peter, U.S. 2010/0153934 A1 (hereinafter referred to as “Lachner”) and Bolkhovitin et al., U.S. 2019/0171485 A1 (hereinafter referred to as “Bolkhovitin”).
Regarding claim 1, Frost teaches: A compute device comprising: a compiler logic unit (Frost, e.g., FIG. 1, memory 100 including task runner 112, displayed in more detail in FIG. 2 to include conversion unit 230) to:
	detect a target device that is capable of running an offload function in a heterogeneous programming language (Frost, e.g., ¶62, “Support detection unit 410 … determine whether platform 10 supports domain-specific language(s) … based on information received from OS 117—e.g., system registers … based on information received from driver 116 … based on information from other sources …” See also, e.g., ¶45, “Driver 116 … is executable to manager the interaction between processor 120 and other elements within platform 10 … provides domain-specific language support for processor 120 …” and ¶46, “OS 117 … is executable to manage execution of programs on platform 10 … may be part of a distributed operation system … may include a plurality of drivers to coordinate the interactions of software on platform 10 with one or more hardware components of platform 10 …” Examiner’s note: support detection unit “detects” whether one or more hardware components of platform to is capable of executing instructions in one or more heterogeneous programming languages, such as domain-specific programming languages, wherein said hardware components (such as processor 120) are interpreted as the target device);
	identify … a section of a source code of an application that includes operations to be offloaded to a [] target compute device; analyze the section of source code to ensure that the section does not include an unexpected logic in at least a portion of the source code, the unexpected logic incompatible with the heterogeneous programming language (Frost, e.g., ¶40, “task runner 112 may determine whether to offload tasks based, at least in part, on whether driver 116 supports a particular domain-specific language …” Examiner’s note: the domain-id.). Examiner more specifically notes that Frost lists OpenCL as an example of such a language (see ¶40), which is consistent with the example provided in the Specification (see Spec. at ¶33); see also, e.g., ¶51, “determination unit 210 determines whether to offload tasks 104, based at least in part, on whether bytecode 102 references data types or calls methods that cannot be represented in a domain-specific language …” Examiner’s note: FIG. 4 and ¶¶61-68 give additional examples of compatibility of the potential offload operation and the heterogeneous language);
	extract the section of the source code; compile the extracted section of the source code as the offload function in the heterogeneous programming language; and offload to the [] device the operations to be performed by the offload function (Frost, e.g., ¶40, “… if task runner 112 determines to offload tasks 104 to processor 120, task runner 112 causes processor 120 to execute tasks 104 by generating a set of instructions in a domain-specific language that are representative of tasks 104”).
Frost does not teach that the identification of the offload functions is based on one or more developer annotations indicative of start and stop of offload operations. However, Lachner does teach: 	[identify a section of source code including operations to be offloaded] based on one or more developer annotations indicative of start and stop of offload operations (Lachner, e.g., FIG. 3, disclosing #pragma on_gpu and #pragma end_on_gpu for a plurality of offloaded functions) for the purpose of enabling a developer to specify the starting and ending locations in source code of a function to be offloaded to a heterogeneous processor in a way permitting compilation optimizations (Lachner, e.g. ¶¶17, 32-44).
Id.).
Frost in view of Lachner does not teach that the heterogeneous processor on which the offload instructions are executed is a storage device. However, Bolkhovitin does teach: [instructions to be offloaded to a] data storage device on a target device … [offload the instructions] to the data storage device [the operations to be performed by the offload function]  (Bolkhovitin, e.g., ¶41, “program 210 may include one or more data processing procedures 212 for performing data processing tasks to be offloaded to the storage device 110 for execution …”) for the purpose of increasing the efficiency and security of the performance of data processing tasks (Bolkhovitin, e.g., ¶¶10-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for distributing workloads among heterogeneous processors as taught by Frost in view of Lachner to provide that the heterogeneous processor on which the offload instructions are executed is a storage device Id.).

Claims 10 and 19 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 10, Frost further teaches One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, causing a compute device (Frost, e.g., ¶112, “Computer-readable storage media 1100-1140 are embodiments of an article of manufacture that stores instructions that are executable by platform 10 …”); and with respect to claim 10, Frost further teaches A method (Frost, e.g., ¶9, “In one embodiment, a method …”).

Regarding claim 4, the rejection of claim 1 is incorporated, and Frost further teaches: wherein the compiler logic unit is further to: determine that the section does include the unexpected logic incompatible with the heterogeneous programming language (Frost, e.g., ¶68, “determination unit 210 may test various criteria at different stages during the conversion process of bytecode 102. If, at any point, one of the tests fails for a set of tasks, determination unit 210, in various embodiments, can immediately determine to abort offloading …”); 
ignore, in response to inclusion of the unexpected logic, the one or more [annotations in the] section of the source code upon which the identification of the section was based (Frost, e.g., ¶40, “In one embodiment, if task runner 112 determines not to offload tasks 104, processor 110 executes tasks 104.” Examiner’s note: a review of the Specification shows that to “ignore” the section of the source code means to not identify the particular section of the code as a candidate to be offloaded to a heterogeneous processing environment to prevent execution errors therein. This is consistent with Frost’s disclosure that offloads tasks compatible with a particular heterogeneous processor (i.e. processor 120 of FIG. 1; see also ¶¶36-37 describing processor 110 as a general purpose CPU and processor 120 as a heterogeneous ASIC or GPU among other examples) and does not perform such offloading in cases where the code is not offloadable due to one or more compatibility or other issues (see the citations made above with respect to claim 1 and, more generally, Frost at ¶¶40-41 and 61-68). Examiner also notes that identification of a potential candidate offload section being made via annotations is taught above with respect to Lachner, cited in the rejection of claim 1, incorporated herein); and 
compile the section of the source code as a non-offload function whose operations cannot be offloaded to the data storage device (Frost, e.g., ¶40, “if task runner 112 determines not to offload tasks 104, processor 110 executes tasks 104 … task runner 112 may cause the execution of tasks 104 by generating … instructions 114 for processor 110 that are executable to perform tasks …” Examiner’s note: processor 110 is the “native” processor and processor 120 is the heterogeneous-language supporting “offload” or “target” processor. The disclosure of Frost includes a determination of whether the tasks include operations incompatible with a particular target device (i.e. processor 120) and in that case instead aborts offloading and may compile the tasks in a native language for execution on the processor 110).

Claims 13 and 21 are rejected for the reasons given in the rejection of claim 4 above.

Regarding claim 9, the rejection of claim 1 is incorporated, and Frost further teaches: wherein the compiler logic unit is further to compile the section of the source code as a native code, the application to execute on the target compute device without operations offloaded to the data storage device (Frost, e.g., ¶40, “if task runner 112 determines not to offload tasks 104, processor 110 executes tasks 104 … task runner 112 may cause the execution of tasks 104 by generating … instructions 114 for processor 110 that are executable to perform tasks …” Examiner’s note: processor 110 is the “native” processor and processor 120 is the heterogeneous-language supporting “offload” or “target” processor. The disclosure of Frost includes a determination of whether the tasks include operations incompatible with a particular target device (i.e. processor 120) and in that case instead aborts offloading and may compile the tasks in a native language for execution on the processor 110).

Claims 18 and 25 are rejected for the reasons given in the rejection of claim 9 above.

Regarding claim 26, the rejection of claim 1 is incorporated, and Frost further teaches: wherein the heterogeneous programming language includes a programming language capable of execution across heterogeneous platforms to deploy offload kernels, including the Open Computing Language (OpenCL) (Frost, e.g., ¶40, “task runner 112 may determine whether to offload tasks based, at least in part, on whether driver 116 supports a particular domain-specific language …” Examiner’s note: the domain-specific language is heterogeneous from the bytecode source language, see e.g. ¶33, and is also a heterogeneous-programming language in the sense that it is a programming language designed for heterogeneous programming platforms (id.). ; and
	and the unexpected logic incompatible with the heterogeneous programming language is any of the portion of the source code that the heterogeneous programming language might not be capable of interpreting, including any of a network-socket call, a recursive call, a call to a function in a library whose source is not available, and a high-precision floating arithmetic operation (Frost, e.g., ¶¶63-67, describing several examples of unexpected logic incompatible with the heterogeneous programming language, specifically including unsupported functions (¶64) and the use of recursive calls not supported in a particular version of OpenCL (¶66)).

Claims 5-6, 8, 14-15, 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frost in view of Lachner and Bolkhovitin, and in further view of Ravi et al., U.S. 2013/0055225 A1 (hereinafter referred to as “Ravi”).

Regarding claim 5, the rejection of claim 1 is incorporated, but Frost in view of Lachner and Bolkhovitin does not teach identifying an offload section of source code by determining whether input data of a section is not accessed in other sections of the source code. However, Ravi does teach: wherein, in the absence of any developer annotations indicative of start and stop of offload operations, to identify the section of the source code of the application that includes operations to be offloaded to the data storage device on the target compute device further comprises to determine whether input data of the section is not accessed in other sections of the source code (Ravi, e.g., ¶81, “it is determined whether a variable is used only within a parallelizable code portion … If the variable is local to the function, in block 504, the declaration of the variable is moved within the offload construct …” Examiner’s note: Ravi does not include developer annotations indicative of start and stop of offload operations, consistent with the claim reciting “in the absence” thereof) for the purpose of performing parallelization optimizations for sections of code wherein a variable is only locally accessed in the particular section (Ravi, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for distributing workloads among heterogeneous processors as taught by Frost in view of Lachner and Bolkhovitin to provide for identifying an offload section of source code by determining whether input data of a section is not accessed in other sections of the source code because the disclosure of Ravi shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods for distributing workloads among heterogeneous processors to provide for identifying an offload section of source code by determining whether input data of a section is not accessed in other sections of the source code for the purpose of performing parallelization optimizations for sections of code wherein a variable is only locally accessed in the particular section (Ravi, Id.).

Regarding claim 6, the rejection of claim 1 is incorporated, but Frost in view of Lachner and Bolkhovitin does not teach that a section of source code is extracted by identifying one or more local variables, input variables and output variables of the section. However, Ravi does teach: wherein to extract the section of the source code comprises to identify one or more local variables, one or more input variables, and one or more output variables of the section data analysis module 214 is configured to perform liveness analysis to determine live-in variables that are to be comped in to MIC and live-out variables that are to be copied out of MIC, if the code portion were to be offloaded.” See also, e.g., ¶81, “it is determined whether a variable is used only within a parallelizable code portion … If the variable is local to the function, in block 504, the declaration of the variable is moved within the offload construct …”) for the purpose of determining variables of particular interest in defining an offloadable section of code (Ravi, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for distributing workloads among heterogeneous processors as taught by Frost in view of Lachner and Bolkhovitin to provide that a section of source code is extracted by identifying one or more local variables, input variables and output variables of the section because the disclosure of Ravi shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods for distributing workloads among heterogeneous processors to provide that a section of source code is extracted by identifying one or more local variables, input variables and output variables of the section for the purpose of determining variables of particular interest in defining an offloadable section of code (Ravi, Id.).

Claims 14-15 and 22-23 are rejected for the reasons given in the rejections of claims 5-6 above.

Regarding claim 8, the rejection of claim 1 is incorporated, but Frost in view of Lachner and Bolkhovitin does not teach modifying source code to be compiled as an offload function. However, Ravi does teach: wherein to compile the section of source code comprises to modify the section of the source code and compile the modified section of the source code as the offload function (Ravi, e.g., ¶81, “it is determined whether a variable is used only within a parallelizable code portion … If the variable is local to the function, in block 504, the declaration of the variable is moved within the offload construct …”) for the purpose of performing parallelization optimizations when available when compiling an offloadable function (Ravi, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for distributing workloads among heterogeneous processors as taught by Frost in view of Lachner and Bolkhovitin to provide for modifying source code to be compiled as an offload function because the disclosure of Ravi shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods for distributing workloads among heterogeneous processors to provide for modifying source code to be compiled as an offload function for the purpose of performing parallelization optimizations when available when compiling an offloadable function (Ravi, Id.).

Claim 17 is rejected for the reasons given in the rejection of claim 8 above.

Claims 7, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frost and Lachner in view of Bolkhovitin and Ravi, and in further view of Cohen et al., U.S. 2014/0208004 A1 (hereinafter referred to as “Cohen”).

Regarding claim 7, the rejection of claim 6 is incorporated, and Ravi further teaches: wherein the compiler logic is further to translate [addresses] to be passed to an offload kernel as the one or more input or output variables (Ravi, e.g., ¶82, “a method for malloc-to-memalign conversion to generate DMA transfers … a memory allocation is transformed such that the address is 64-byte aligned. Preferably, the malloc for a given data pointer for a variable copied in is replaced with the function posix memalign …” Examiner’s note: Ravi shows that the translated address can be passed as one or more of the input or output variables, at least when those variables include addresses or pointers).
	Frost and Lachner in view of Bolkhovitin and Ravi do not teach translating a disk I/O inside the section to block-level addresses of the data storage device. However, Cohen does teach: [wherein the compiler logic is further to translate] a disk I/O inside the section to block-level addresses of the data storage device (Cohen, e.g., ¶27, “flash translation layers (e.g., FTLs) map (or translate) logical block addresses (e.g., LBAs) in a logical block address space (such as used by a host to perform input/output operations to an input/output device) to physical locations (e.g., physical storage addresses in a physical address space) …”) for the purpose of mapping logical block addresses to physical block addresses for performing storage operations (Cohen, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for distributing workloads among heterogeneous processors as taught by Frost and Lachner in view of Bolkhovitin and Ravi to provide for translating a disk I/O inside the section to block-level addresses of the data storage device because the disclosure of Cohen shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods for distributing Id.).

Claim 16 is rejected for the reasons given in the rejection of claim 7 above.

Regarding claim 24, the rejection of claim 23 is incorporated, and Ravi further teaches: wherein compiling the section of the source code comprises: translating … [addresses] of the data storage device to be passed to an offload kernel as the one or more input or output variables (Ravi, e.g., ¶82, “a method for malloc-to-memalign conversion to generate DMA transfers … a memory allocation is transformed such that the address is 64-byte aligned. Preferably, the malloc for a given data pointer for a variable copied in is replaced with the function posix memalign …” Examiner’s note: Ravi shows that the translated address can be passed as one or more of the input or output variables, at least when those variables include addresses or pointers); and modifying the section of source code; and compiling the modified section of the source code as the offload function (Ravi, e.g., ¶81, “it is determined whether a variable is used only within a parallelizable code portion … If the variable is local to the function, in block 504, the declaration of the variable is moved within the offload construct …”).
	Frost and Lachner in view of Bolkhovitin and Ravi do not teach translating a disk I/O inside the section to block-level addresses of the data storage device. However, Cohen does teach: [wherein the compiler logic is further to translate] a disk I/O inside the section to block-level addresses of the data storage device (Cohen, e.g., ¶27, “flash translation layers (e.g., FTLs) map (or translate) logical block addresses (e.g., LBAs) in a logical block address space (such as used by a host to perform input/output operations to an input/output device) to physical locations (e.g., physical storage addresses in a physical address space) …”) for the purpose of mapping logical block addresses to physical block addresses for performing storage operations (Cohen, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for distributing workloads among heterogeneous processors as taught by Frost and Lachner in view of Bolkhovitin and Ravi to provide for translating a disk I/O inside the section to block-level addresses of the data storage device because the disclosure of Cohen shows that it was known to those of ordinary skill in the pertinent art to improve systems and methods for distributing workloads among heterogeneous processors to provide for translating a disk I/O inside the section to block-level addresses of the data storage device for the purpose of mapping logical block addresses to physical block addresses for performing storage operations (Cohen, Id.).

Response to Arguments
In the Remarks, Applicant Argues: (1) A “compiler logic unit” can be a component of a compiler compute device 104 and a “runtime compiler logic unit” can be a component of a compute device 102; accordingly the “compiler logic unit” is “sufficiently described as capable of performing the claimed function to avoid interpretation under” 35 USC 112(f) (Resp. at 8).
	Examiner’s Response: Recitation of a generic placeholder term (unit) combined with functional language and lacking any specific structure is cause for interpretation under 35 USC 112(f) (see MPEP § 2181). Accordingly, the interpretations under 35 USC 112(f) are maintained.

Applicant Further Argues: Examiner’s citation that “the domain-specific language of Frost is also a heterogeneous programming language in the sense that it is a programming language designed for heterogeneous programming languages” distorts Applicant’s intended meaning (Resp. at 9). Applicant intends the use of the term heterogeneous programming language as one that can be performed on heterogeneous devices or platforms (id.). Examiner’s assertion that Frost teaches the claimed limitations because the task runner determines whether a driver supports a particular domain-specific language is erroneous (id.). If anything, Frost teaches away from the claims, as the subject matter claimed is concerned with heterogeneous devices or platforms capable of performing operations compiled in heterogeneous programming languages (id.).
	Examiner’s Response: The second use of “heterogeneous programming languages” in the quoted statement from the Examiner’s note is an apparent typographical error, which should be apparent in part due to the use of repetitive language and from the related disclosures of Frost. That is, Frost teaches determining whether an offload processor is capable of performing tasks in a heterogeneous programming language (such as OpenCL, or a language heterogeneous from either or both of the original programming language or one capable of being performed on the local, non-offload processor). In fact, Frost explicitly states that its purpose is to “provide[] a mechanism for developers to take advantage of the resources of heterogeneous computing platforms …” (see ¶33, which was specifically cited as support for this position in the Non-Final Office Action). Accordingly, Applicant’s argument herein is unpersuasive.
	In view of the amendments and the additional claim, Examiner has provided additional citations to Frost and to other references, and maintains the rejections under the new grounds set forth in full above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191